Judgment, Supreme Court, New York County (Micki A. Scherer, J, on suppression motion; William Leibovitz, J, at jury trial and sentence), rendered May 15, 2001, convicting defendant of burglary in the first degree (two counts), robbery in the first degree, robbery in the second degree (two counts) and criminal possession of a weapon in the third degree, and sentencing him to an aggregate term of 12 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The record supports the determination, made by a judicial hearing officer and adopted by the motion court, that defendant’s confession was voluntary (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). Defendant’s assertions that he was subjected to excessively lengthy interrogation and deprived of food and rest are contradicted by the record.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). On the contrary, there was overwhelming ev*407idence of guilt including defendant’s voluntary confession, reliable identification testimony and other evidence.
We have considered and rejected defendant’s remaining claims. Concur—Saxe, J.P., Friedman, Sullivan, Nardelli and Williams, JJ.